DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 10/28/21.  This application claims domestic priority to a provisional application filed 03/19/21.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Bowden
Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowden (WO 2020/252109) (citing to corresponding U.S. Patent Pub. No. 2022/0049749) (priority date: 06/11/19).  Bowden is directed to a friction device with bonding inserts.  See Abstract.  Note: this is an “X” reference in the cited EU Written Opinion. 
Claim 1: Bowden discloses a vehicle brake system (10) [Figs. 7B, 11-14], comprising: a back plate (3) configured to support a composite pad (20); at least one conditioning insert (50) coupled to the back plate and configured to contact a surface of a wheel during a braking event and thereby to condition at least a portion of the surface of the wheel; and fins (70) coupled with the at least one conditioning insert and configured to conduct heat generated by contact of the at least one conditioning insert with the at least the portion of the surface of the wheel away from the at least one conditioning insert.  See Figs. 7B, 11-14. 
Claim 2: Bowden discloses that the back plate is elongated along a length direction from a first end to a second end, and the fins are planar bodies oriented parallel to the length direction of the back plate.  See Fig. 7B. 
Claim 3: Bowden discloses that the composite pad, wherein the fins are partially but not entirely embedded within the composite pad.  See Fig. 7B; para. 0123. 
Claim 4: Bowden discloses that the at least one conditioning insert includes first and second conditioning inserts (5, 6 on opposite sides of 1), and a first set of the fins extends from one side of the first conditioning insert toward the first end of the back plate and a second set of the fins extends from one side of the second conditioning insert toward the second end of the back plate.  See Figs. 23A-28.
Claim 5: Bowden discloses that the fins circumferentially and outwardly extend from the at least one conditioning insert to outer edges of the fins, and the fins radially extend toward the surface of the wheel from radially outward edges to radially inward edges, the fins including respective notches (spaces between various fins 62, 70) at the radially outward edges.  See Figs. 7B, 13-14, 16A-16B. 
Claim 6: Bowden discloses that the back plate is elongated along a length direction from a first end to a second end, and the fins are elongated tines (62) outwardly extending from one or both of the first end or the second end of the back plate.  See Figs. 20, 23A, 23B. 
Claim 7: Bowden discloses that the back plate extends between opposite edges with each of the edges extending from the first end of the back plate to the second end of the back plate, and wherein at least one of the elongated tines is disposed outward of one or both of the first edge or the second edge.  See Figs. 23A-28; para. 0124 (“may extend in a direction perpendicular or angled”). 
Claim 8: Bowden discloses the composite pad, wherein the elongated tines are outside of the composite pad.  See para. 067. 
Claim 9: Bowden discloses a first set of the elongated tines (70) is oriented along the length direction of the back plate and a second set of the elongated tines (62) is oriented along an orthogonal direction to the length direction.  See Figs.27A, 27B. 
Claim 10: see claim 1 above.
Claim 11: see claim 2 above. 
Claim 12: see claim 6 above.
Claim 13: see claim 7 above.
Claim 14: see claim 9 above.
Claim 15: see claim 3 above. 
Claim 16: see claim 8 above.
Claim 17: see claim 1 above. 
Claim 18: see claim 2 above.
Claim 19: see claim 6 above.
Claim 20: see claim 3 or claim 8 above. 
REJECTION #2: Ueda
Claim(s) 1-2, 4-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (JP 56-31534).  Ueda is directed to a compound brake shoe with adhesion increasing material for a railway vehicle.  See Abstract.  Note: this is an “X” reference in the cited EU Written Opinion. 
Claim 1: Ueda discloses a vehicle brake system [Figs. 1, 2], comprising: a back plate (9) configured to support a composite pad (2); at least one conditioning insert (6) coupled to the back plate and configured to contact a surface (3) of a wheel (7) during a braking event and thereby to condition at least a portion of the surface of the wheel; and fins (5) coupled with the at least one conditioning insert and configured to conduct heat generated by contact of the at least one conditioning insert with the at least the portion of the surface of the wheel away from the at least one conditioning insert.  See Figs. 1, 2. 
Claim 2: Ueda discloses that the back plate is elongated along a length direction from a first end to a second end, and the fins are planar bodies oriented parallel to the length direction of the back plate.  See Fig. 2 (fins 5 extend both parallel and orthogonal to length direction). 
Claim 4: Ueda discloses that the at least one conditioning insert includes first and second conditioning inserts (5, 6 on opposite sides of 1), and a first set of the fins extends from one side of the first conditioning insert toward the first end of the back plate and a second set of the fins extends from one side of the second conditioning insert toward the second end of the back plate.  See Fig. 1. 
Claim 5: Ueda discloses that the fins circumferentially and outwardly extend from the at least one conditioning insert to outer edges of the fins, and the fins radially extend toward the surface of the wheel from radially outward edges to radially inward edges, the fins including respective notches (spaces between various fins 5) at the radially outward edges.  See Fig. 2. 
Claim 6: Ueda discloses that the back plate is elongated along a length direction from a first end to a second end, and the fins are elongated tines (5) outwardly extending from one or both of the first end or the second end of the back plate.  See Figs. 1, 2. 
Claim 7: Ueda discloses that the back plate extends between opposite edges with each of the edges extending from the first end of the back plate to the second end of the back plate, and wherein at least one of the elongated tines is disposed outward of one or both of the first edge or the second edge.  See Fig. 2. (5 extends outward of flange-edge of 9). 
Claim 8: Ueda discloses the composite pad, wherein the elongated tines are outside of the composite pad.  See Fig. 2. 
Claim 9: Ueda discloses a first set of the elongated tines (the outer ends of 5 on each side extend lengthwise) is oriented along the length direction of the back plate and a second set of the elongated tines (the tines of 5 adjacent 6) is oriented along an orthogonal direction to the length direction.  See Figs. 1, 2. 
Claim 10: see claim 1 above.
Claim 11: see claim 2 above. 
Claim 12: see claim 6 above.
Claim 13: see claim 7 above.
Claim 14: see claim 9 above.
Claim 16: see claim 8 above.
Claim 17: see claim 1 above. 
Claim 18: see claim 2 above.
Claim 19: see claim 6 above.
Claim 20: see claim 8 above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 19, 2022